          Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 1 of 8 Page ID #:1




 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                  CR
                                                         C0O5i I
11                Plaintiff,                    INFORMATION

12                V.                            [18 U.S.C. § 1349: Conspiracy to
                                                Commit Health Care Fraud]
13   IVAN SEMERDJIEV,

14                Defendant.

15

16           The Acting United States Attorney charges:
17                                   [18 U.S.C. § 1349]
18   A.      INTRODUCTORY ALLEGATIONS
19          At all times relevant to this Information:
20           Defendant SEMERDJIEV and His Co-Conspirators
21          1.    Philips San Pedro Chiropractic ("Philips Chiropractic"),
22   which was known until approximately June 2017 as Synergy Healthcare
23   and Wellness Center, was a medical clinic operating in the Central
24   District of California that offered its patients chiropractic
25   services, massage therapy, and other forms of physical therapy.
26          2.    Defendant IVAN SEMERDJIEV ("defendant SEMERDJIEV") was a
27   resident of Irvine, California, within the Central District of
28   California.       Defendant SEMERDJIEV was a licensed chiropractor who
       Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 2 of 8 Page ID #:2



 1   began working at Philips Chiropractic in or around October 2017 and

 2   provided chiropractic services to Philips Chiropractic patients.

 3        3. 'Chiropractor 1 was a licensed chiropractor and the owner of

 4   Philips Chiropractic.

 5        4.    Julian Williams worked as a personal athletic trainer at

 6   Philips Chiropractic and provided personal training services to

 7   Philips Chiropractic patients.       Williams was not licensed as a

 8   chiropractor, physical therapist, or physical therapist assistant,

 9   and did not hold any licenses related to providing medical treatment.

10        The ILWU-PMA Plan

11        5.    The International Longshore and Warehouse Union, formerly

12   known as the International Longshoremen's and Warehousemen's Union

13   ("ILWU"), together with various ILWU locals in different port

14   locations, represented dock workers at ports on the West Coast of the

15   United States, including at the ports of Los Angeles and Long Beach

16   within the central District of California.

17        6.    The Pacific Maritime Association ("PMA") represented member

18   organizations involved in the shipping industry and arranged on their

19   behalf for the hiring of dock workers at ports on the West Coast of

20   the United States, including at the ports of Los Angeles and Long

21   Beach within the Central District of California.

22        7.    The International Longshoremen's and Warehousemen's Union -

23   Pacific Maritime Association Welfare Plan (the "ILWU-PMA Welfare

24   Plan") was a benefit plan, established by agreement between the ILWU

25   and PMA and affecting commerce, that provided a variety of benefits,

26   including health care benefits, to eligible active and retired ILWU

27   members and their qualified dependents and survivors.          Eligible

28   recipients of health care benefits under the ILWU-PMA Welfare Plan
                                            2
       Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 3 of 8 Page ID #:3



 1   had an annual choice to have those benefits provided through either a

     Health Maintenance Organization or a self-funded program that,

 3   effective July 1, 2000, was the ILWU-PMA Welfare Plan Self Funded

 4   Programs Coastwise Indemnity Plan (the "Plan").          The Plan was funded

 5   almost entirely by the PHA.

 6        8.    The Plan reimbursed providers of medical services,

 7   including physicians, chiropractors, and medical clinics

 8   (collectively, "providers"), that treated patients covered by the

 9   Plan ("Plan members").     Each Plan member had a unique identification

10   number.

11        9.    The Plan required providers to submit claim forms in order

12   to receive reimbursement for medical services provided to Plan

13   members. -Among other information, providers were required to include

14   in the claim forms: (i) the Plan member's name and ID Number; (ii)

15   the type of service provided; (iii) the date the service was

16   provided; (iv) the charge for the service; (v) the diagnosis; and

17   (vi) the provider's name and/or identification number.

18        10. The Plan had a Preferred Provider Organization ("PPO").

19   For medical services provided by providers within the PPO, the Plan

20   generally covered 100% of the PPO charge with no deductible and

21   without requiring Plan members receiving the services to contribute

22   any copay amount or incur any other out-of-pocket costs.

23        11. The Plan provided coverage for chiropractic services and

24   had a PPO for chiropractic services, which, effective as of July 1,

25   2009, was the Chiropractic Health Plan of California ("CHPC").               For

26   chiropractic services provided by a CHPC provider, the Plan covered

27   100% of CHPC charges, with no out-of-pocket cost to the Plan member

28   receiving the chiropractic services.        The chiropractic services

                                            3
        Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 4 of 8 Page ID #:4



 1    covered by the Plan included office visits, up to a maximum of 40

 2    related to any particular "diagnosis," and up to a maximum of 18

 3    related t    "symptoms" in the absence of a "diagnosis."         The Plan

 4    provided coverage for these services both to Plan members and to the

 5    spouses and dependent children of Plan members.

 6         12.    The CHPC had a Code of Conduct that was developed to

 7    address specific areas of concern relating to the Plan's chiropractic

 8    benefit.    Among other things, the Code of Conduct required treatments

 9    provided to a Plan member to be medically necessary and only to

10    address the specific condition as diagnosed and documented in the

11    Plan member's patient's history.

12    B.   THE OBJECT OF THE CONSPIRACY

13         13.    Beginning in or about October 2017 and continuing until at

14    least in or about October 2018, in Los Angeles County, within the

15    Central District of California, and elsewhere, defendant SEMERDJIEV,

16    together with Chiropractor 1 and Williams, and others known and

17    unknown to the Acting United States Attorney, knowingly conspired to

18    commit the following offense: health care fraud, in violation of

19    Title 18, United States Code, Section 1347.

20    C.   MANNER AND MEANS OF THE CONSPIRACY

21         14.    The object of the conspiracy was carried out, and to be

22'   carried out, in substance, as follows:

23                a.   As defendant SEMERDJIEV then knew, Chiropractor 1

24    would induce Plan members to visit Philips Chiropractic by offering

25    to pay them cash for visiting the clinic.        Defendant SEMERDJIEV,

26    Chiropractor 1, and other co-Conspirators would document which Plan

27    members were paid for their visits by placing marks on the Plan

28    members' charts.
                                             4
       Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 5 of 8 Page ID #:5



 1              b.     Chiropractor 1 would offer monetary incentives to

 2   defendant SEMERDJIEV, Williams, other employees of Philips

 3   Chiropractic, and patients of Philips Chiropractic to recruit

 4   additional Plan members to visit Philips Chiropractic.

 5              c.     Once Plan members visited Philips Chiropractic,

 6   Chiropractor 1 would bill, and cause employees of Philips

 7   Chiropractic to bill, the Plan for services not rendered, services

 8   that were not medically necessary, and chiropractic and physical

 9   therapy services that were performed by Williams, who was not

10   licensed or otherwise qualified to be performing those services.

11              d.     At Chiropractor l's instruction, Philips Chiropractic

12   maintained sign-in sheets that listed the dates that Plan members

13   purportedly received services from Philips Chiropractic and from whom

14   at the clinic, and which Plan members were supposed to sign when they

15   visited Philips Chiropractic and received services.          Defendant

16   SEMERDJIEV, Chiropractor 1, and Williams would create false entries

17   in the names of Plan members and Plan members' relatives who had not

18   visited Philips Chiropractic on the days listed.

19              e.     Defendant SEMERDJIEV, Chiropractor 1, and other co-

20   conspirators at Philips Chiropractic would use and cause to be used

21   the false sign-in sheets to create Subjective, Objective, Assessment,

22   and Plan ("SOAP") notes that reflected the false information on the

23   sign-in sheets.    Defendant SEMERDJIEV would create SOAP notes for

24   each Plan member or Plan member relative listed on the sign-in sheets

25   regardless of whether the Plan member or Plan member relative

26   actually visited Philips Chiropractic on the date listed, with

27   falsified information about that Plan member or Plan member relative.

28   These SOAP notes included material false and misleading statements
                                            5
       Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 6 of 8 Page ID #:6



 1 and omissions that the patients had received particular chiropractic
 2   and/or physical therapy services on the dates listed, when, in fact,

     as defendant SEMERDJIEV then knew, they had not received those

 4   services, and on some occasions, had not even visited Philips

 5   Chiropractic on that day.

 6              f.    Defendant SEMERDJIEV, Chiropractor 1, and other co-

 7   conspirators would then use and cause to be used these false SOAP

 8   notes to submit to the Plan fraudulent claims for reimbursement for

 9   chiropractic and physical therapy services purportedly provided to

10   the Plan members and Plan member relatives listed on the sign-in

11   sheets on those dates.     These claims would list defendant SEMERDJIEV

12   as the provider who had provided the services listed in the claims.

13   As defendant SEMERDJIEV then knew, the claims included material false

14   and misleading statements and omissions that the patients had

15   received medically necessary chiropractic and/or physical therapy

16   services from defendant SEMERDJIEV; in fact, they had not received

17   those services and, on some occasions, had not even visited Philips

18   Chiropractic on that day.

19              g•    Chiropractor 1 would cause, and direct others to

20   cause, the reimbursements on those fraudulent claims to be deposited

21   into the Philips Chiropractic bank account that he controlled.               From

22   this account, Chiropractor 1 would write, and cause others to write,

23   checks transferring funds to himself and to Williams and defendant

24   SEMERDJIEV as payment for their roles in the conspiracy.

25        15.   Between in or about October 2017 and in or about October

26   2018, Philips Chiropractic submitted approximately .$2,149,119 in

27   claims to the ILWUPMA Plan, for which the ILWU-PMA Plan paid

28   approximately $924,707-.
                                            6
          Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 7 of 8 Page ID #:7



 1   D.      OVERT ACTS

 2           16.   In furtherance of the conspiracy and to accomplish its

     object, defendant SEMERDJIEV, together with Chiropractor 1 and

 4   Williams, and others known and unknown to the Acting United States

 5   Attorney, committed and willfully caused others to commit, the

 6   following overt acts, among others, in the Central District of

 7   California and elsewhere:

 8           Overt Act No. 1:       On or about July 28, 2018, defendant

 9   SEMERDJIEV completed SOAP notes at the direction of Chiropractor 1

10   for services purportedly rendered to L.T. on that date, knowing that

11   L.T. did not receive any such services from Philips Chiropractic on

12   that date.

13           Overt Act No. 2:       On or about July 31, 2018, defendant

14   SEMERDJIEV completed SOAP notes at the direction of Chiropractor 1

15   for services purportedly rendered to M.C. on that date, knowing that

16   M.C. did not receive any such services from Philips Chiropractic on

17   that date.

18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                               7
      Case 2:19-cr-00511-RGK Document 1 Filed 09/06/19 Page 8 of 8 Page ID #:8



 1        Overt Act No. 3:       On or about August 2, 2018, defendant

 2   SEMERDJIEV completed SOAP notes at the direction of Chiropractor 1

 3   for services purportedly rendered to J.E. on that date, knowing that

 4   J.E. did not receive any such services from Philips Chiropractic on

 5   that date.

 6

 7                                         TRACY L. WILKISON
                                           Attorney for the United States
 8                                         Acting Under Authority Conferred
                                           by 28 U.S.C. § 515
 9
10

11                                         BRANDON D. FOX
                                           Assistant United States Attorney
12                                         Chief, Criminal Division
13                                         RANEE A. KATZENSTEIN
                                           Assistant United States Attorney
14                                         Chief, Major Frauds Section
15                                         KRISTEN A. WILLIAMS
                                           Assistant United States Attorney
16                                         Deputy Chief, Major Frauds Section
17                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorney
18                                         Major Frauds Section
19

20

21

22

23

24

25

26

27

28
                                           8
